Citation Nr: 1731240	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  11-18 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Rick D. Little, Agent


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to June 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office and were remanded in March 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds additional development is warranted before a decision may be rendered in the issues on appeal.

In March 2015, the Board remanded the issue of entitlement to service connection for hepatitis C in part so that a VA examination and opinion could be obtained.  The Board directed the examiner to address all of the Veteran's risk factors for hepatitis C, as well as to discuss the usual incubation period and onset of symptoms for the disease.  While the September 2016 examiner ultimately opined that there was insufficient evidence to indicate that the Veteran acquired hepatitis C in service with at least a 50/50 likelihood, the examiner failed to discuss the usual incubation period and onset of symptoms for hepatitis C.  As the Veteran was diagnosed more than 20 years after his separation from service, this information is particularly relevant in determining whether or not his purported in-service exposures are plausible causes of hepatitis C.  Accordingly, the Board finds remand is warranted so that an addendum opinion may be obtained.  

The Veteran's claim for entitlement to a TDIU is inextricably intertwined with the service connection claim and therefore it must also be remanded.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).   

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file updated VA treatment records dating since July 2016.

2.  After the above development has been completed to the extent possible, send the claims file to an examiner for an addendum opinion regarding the Veteran's hepatitis C.  The claims file must be reviewed by the examiner.  If an examination is deemed necessary to respond to the request, one should be scheduled.

Following review of the claims file, the examiner should again opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hepatitis C arose in or is otherwise related to service.  In that regard, the examiner should specifically address all of the Veteran's purported risk factors, and must discuss the usual incubation period and onset of symptoms for hepatitis C in light of the fact that the Veteran was diagnosed more than 20 years following his separation from service.

The examiner must provide a complete medical rationale for any opinion given.

3.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




